DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
This office action is in response to the amendment filed 11/15/2021.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 11/15/2021, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 112(b) of claim 17 as failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The rejection under 35 U.S.C. 103 of claims  1-3, 5, 7, 11-15, and 17 over Ogiwara et al. (US 2015/0188070 A1)in view of Molt et al. (US 2013/0032766 A1) is withdrawn.
	Claims 1, 6-7, and 9 have been amended.
	Claim 18 has been added.
	Claims 5 and 8 have been cancelled.

	
Response to Arguments
Applicant's arguments with respect to the rejections over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1) have been fully considered but they are not persuasive. Applicant’s amendments do not overcome the prior art because the prior art still reads on the claimed invention.
A reinterpretation of the prior art is given below to explain how the prior art still reads on the claimed invention.
With respect to Applicant’s argument that the amended independent claim, in combination with the information contained in the specification provides ample enablement for a person of ordinary skill to make and use the invention as claimed, Examiner disagrees.
Neither the claims nor the specification provide enough guidance for a person of ordinary skill to select an iridium or copper organometallic complex, out of all the conceivable iridium and copper organometallic complexes, a fluorescent emitter, out of all the conceivable fluorescent emitters, and a host compound, out of all the conceivable host compounds, which would possess the claimed energy level relationship in order to make and use the claimed device. The sheer number of possible combinations is staggering and encompasses a breadth of variables that is undue and impermissible. 
For example, with respect to Wands Factor A, the claims are drawn to a combination of an iridium and/or copper complex, any fluorescent emitter, and any host compound which is an exceedingly broad genus. Further, at no point in the claims are a specific combination of these claimed leaving no direction on where to start any experimental testing.
With respect to Wands Factor H, a person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are fluorescent emitters, host compounds, and platinum and/or copper organometallic complexes with an energy gap of less than a certain triplet to singlet energy difference, e.g. 0.2 eV (In re Wands (H))
With respect to Wands Factor E, the level of predictability in the art is low because, although singlet and triplet energies can in some instances be estimated theoretically, empirical results in the art often differ significantly from theoretical estimates and so the hundreds of thousands of compounds covered would be required to be determined empirically. 
With respect to Wands Factor H, although the inventor provides many working examples in the specification which satisfy the claimed relationship, the specification does not provide sufficient direction on how the claimed relationships, specifically, are to be achieved.  Although a handful of examples of organometallic complexes, fluorescent  emitters, and host compounds are given, no direction is given on what other components would satisfy the claimed energy relationship of the independent claims (In re Wands (H).
Although applicant has provided 37 examples of a suitable iridium compound and 9 copper compounds which are suitable for use as the organometallic compound and which meet the requirements of the copper and/or iridium complex aspect of the claims, a simple STN search (see the attached, annotated STN search) for a compound containing iridium or copper in a ring system returns 831,420 results. Selecting a copper and/or iridium compound which meets these specific requirements is just one aspect of the claim and already requires testing of the energy gap of 831,420 compounds.
With respect to Applicant’s argument that claim 10 provides information to the identity of both the organometallic complex X and the fluorescent emitter Y, independent claims are examined on their merits only and the claim is drawn to a much larger genus that is not enabling.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some organic light-emitting devices with an organometallic complex, fluorescent emitter, and host compound with the claimed relationship, does not reasonably provide enablement for all organic light-emitting devices with a iridium and/or copper organometallic complex, fluorescent emitter, and host compound with the claimed relationship.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. Particularly, defining the iridium and/or copper organometallic complex X in terms of the difference between the singlet and triplet energies, and 
At no point do the claims clearly recite any combination of the claimed components of a luminescent organometallic complex, fluorescent emitter, and host compound, resulting in exceedingly broad claim scope. (In re Wands (A))
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are fluorescent emitters, host compounds, and platinum and/or copper organometallic complexes with an energy gap of less than a certain triplet to singlet energy difference, e.g. 0.2 eV (In re Wands (H))
The predictability in the art is low because, although singlet and triplet energies can in some instances be estimated theoretically, empirical results in the art often differ significantly from theoretical estimates and so the class of compounds covered would be required to be determined empirically. 
Although the inventor provides many working examples in the specification which satisfy the claimed relationship, the specification does not provide sufficient direction on how the claimed relationships, specifically, are to be achieved.  Although a handful of examples of organometallic complexes, fluorescent  emitters, and host compounds are given, no direction is given on what other components would satisfy the claimed energy relationship of the independent claims (In re Wands (H).
According, the specification fails to sufficiently enable a person having ordinary’s kill in the art at the time the invention was effectively filed to practice the invention commensurate with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1).
With respect to claim 1, due to the breadth of the claims, example device 2f  on page 37 in the instant specification is being used as an example of a combination of a luminescent organometallic complex, a fluorescent emitter, and a host compound which meet the claimed energy level relationships
Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material may be a copper complex with an energy gap of not more than 100 meV (0.1 eV) (abstract and paragraph 0040). So also teaches that the triplet energy of the host is larger than the dopant (paragraph 0062, lines 5-11)
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be 
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claims 2 and 3, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the different between the singlet energy and triplet energy of the luminescent organometallic complex is preferably not more than 0.03-0.04 eV (“35-40 meV”, paragraph 0045, lines 5-6)
With respect to claim 6, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula BE-24 because So teaches it may be a homoleptic iridium complex (“transition metal complex” and “may include one or a may be an isopropyl group (“alkyl”, paragraph 0046, line 13).
So includes each element claimed, with the only difference between the claimed invention and So being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a phosphorescent-sensitized system and organometallic material which allows increased sensitization and improved operation without significant PHOLED degradation, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the fluorescent acceptor material may be the copper complex pictured below (paragraph 0041), which is identical to Cu-1 of instant claim 9.

    PNG
    media_image2.png
    290
    186
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the 
With respect to claims 11 and 12, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches that the light emitting layer comprises a host which is not particularly limited and examples of host materials can be found in Table 1 (paragraph 0062, lines 1-5). Table one includes the host material below, which meets the requirements of SH-4 of the claim when T is an oxygen atom.

    PNG
    media_image3.png
    225
    417
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the host material of So in combination with the organometallic complex of So in the light emitting layer of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 13, Ogiwara in view of So teach the organic light-emitting device of claim 1, and Ogiwara also teaches the device may also comprise a hole transport layer, an exciton blocking layer (“electron blocking layer”), a hole blocking layer, and an electron transporting layer (paragraph 0031, lines 5-9).
Ogiwara teaches a device layer order as having an anode, hole injecting/transporting 
With respect to claim 14, Ogiwara teaches an emitting layer (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material) (see Example 2, paragraphs 0254-0256).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 15, Ogiwara in view of So teach the organic light-emitting device of claim 1, and Ogiwara teaches that organic EL devices include a stationary display unit of a television (TV, paragraph 0003, line 3).
With respect to claim 16, Ogiwara in view of So teach the emitting layer of claim 14, however, Ogiwara does not teach that the emitting layer is one of a light-emitting electrochemical cell, organic light emitting device sensor, an organic solar cell, an organic field-effect transistor, an organic diode, or an organic photodiode. So teaches the materials and structures described have applications in devices other than OLEDs, such as organic solar cells.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the emitting layer of Ogiwara and So into a solar cell as So teaches that using OLED materials in solar cells was known in the art and a person having ordinary skill in the art would have a reasonable expectation of success of forming a solar cell by combining the claimed elements using known methods. See MPEP 2143 (A)
With respect to claim 17, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
The presence of a dopant in the host material in the emitting layer described by Ogiwara 
It would have been obvious to a person having ordinary skill in the art to develop a method of doping the claimed emitting layer with a fluorescent emitter, wherein the singlet energy of the emitting layer host material is greater than the singlet energy level of the fluorescent dopant, as Ogiwara teaches that when this relationship is satisfied, the excitons of the first host material are unlikely to be transferred from the triplet level of the first host material to the triplet level of the dopant material, so that energy transfer from the first host material can be inhibited, as taught by Ogiwara (paragraph 0049).
With respect to claim 18, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

This compound meets the requirements of instant formula BE-24 because So teaches it may be a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra
So also teaches the fluorescent acceptor material may be the copper complex pictured below (paragraph 0041), which is identical to Cu-1 of instant claim 9.

    PNG
    media_image2.png
    290
    186
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the combination above of a phosphorescent sensitizer and copper fluorescent acceptor as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1) as applied to Claims 1-3, 6, 9, and 11-17 above and further in view of Xia et al. (US 2015/0214494 A1).
With respect to claim 7, Ogiwara in view of So teach the organic light-emitting device of claim 1, as discussed above. So teaches the ligand below, given on page 8, and pictured below.

    PNG
    media_image1.png
    235
    202
    media_image1.png
    Greyscale

In this formula, the compound is a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra may be a phenyl group (“aryl”, paragraph 0046, line 15) and Rb and Rc are hydrogen atoms.
This meets the requirements of instant formula X when X1 is a nitrogen atom, Y is a carbon atom, and R23, R24, R27, and R28 are each hydrogen.
However, this compound differs from the claimed invention in that it lacks an ortho substitution on the phenyl ring at a position analogous to instant R25 and neither Ogiwara nor So provide motivation to make such a modification.
Xia teaches luminescent iridium complexes which have a ligand which bears an aromatic substituent with at least one ortho substitution.
Xia teaches that the inventive compounds exhibit significantly higher melting points because of the steric effect created by an isopropyl side chain on the phenyl ring which locks the molecule into place and makes it harder to melt and for OLED mass production, this is desirable so that the organometallic compounds do not decompose at high temperatures (paragraph 0104).
It would have been obvious to add an ortho substituted isopropyl group to the ligand of So in order to create a steric effect and make a compound less likely to decompose and high 
This would form the compound below which meets the requirements of the instant claim when R25 is an isopropyl group.

    PNG
    media_image4.png
    328
    280
    media_image4.png
    Greyscale


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1) as applied to Claims 1-3, 6, 9, and 11-17 above, and further in view of Kim et al. (EP 2008/1925618 A1).
With respect to claims 4, Ogiwara in view of So teach the organic light-emitting device according to claim 1, however, neither Ogiwara nor So teach the emissive lifetime of the thin film consisting of the luminescent organometallic complex, fluorescent emitter, and host compound is below 100 ns (claim 4), nor do they teach the fluorescent emitter is one of the six compounds set forth in the instant application (claim 10).
Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim 

    PNG
    media_image5.png
    394
    380
    media_image5.png
    Greyscale

This compound is interpreted to meet the requirements of the claims as it is identical to a preferred embodiment, FE-2, of a fluorescent emitter of the claimed invention through its use on page 31 of the instant specification. 
Kim teaches that the emissive layer can be formed of various known emissive materials and an example of a known fluorescent dopant includes TBPe (paragraph 0051, lines 1-2 and paragraph 0052, lines 1 and 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of So as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim. 
In doing so, this would result in an emissive lifetime of the thin films consisting of the luminescent organometallic complex, fluorescent emitter, and host compound below 100 ns because this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the organometallic complex and host compounds of So, and fluorescent emitter of Kim, in the light emitting device of Ogiwara reads 
With respect to claim 10, Ogiwara in view of So teach the organic light emitting device of claim 1, as discussed above. Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image5.png
    394
    380
    media_image5.png
    Greyscale

This compound is identical to preferred embodiment, FE-2, of the instant claim.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of So as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786